Citation Nr: 1641241	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for abdominal aortic aneurysm, as secondary to service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

As a final preliminary matter, the Board points out that medical evidence was added the Veteran's VA electronic record since the September 2013 supplemental statement of the case.  Such evidence consists of additional VA treatment records and examinations.  The RO has not considered this evidence in connection with the current claim for service connection, and the Veteran has not waived initial RO consideration of the evidence. However, no further RO action in this regard is required.  Such evidence is either not relevant to the current claim or generally repetitive of evidence of record.  At most, VA medical records document continued treatment for abdominal aortic aneurysm, but do not provide information regarding the etiology of the disorder.  The Board does not dispute that the Veteran currently has the condition.  As this evidence has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304.


FINDING OF FACT

An abdominal aortic aneurysm is not shown to be causally related to or aggravated by his service-connected coronary artery disease.  




CONCLUSION OF LAW

An abdominal aortic aneurysm was not incurred due to or aggravated by the service-connected coronary artery disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by an April 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records, including those the Veteran has identified as relevant to his claim, such as Cardiothoracic and Vascular Associates, St. Luke Regional Medical Center, St. Luke's Meridian Medical Center, St. Alphonsus Regional Medical Center, and Selah Medical Center.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board further notes that documentation from the Social Security Administration reveals that there are no outstanding records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent a VA medical examination in June 2012 regarding his claim.  The VA examiner provided specific findings referable to the Veteran's allegation that his abdominal aortic aneurysm was caused or aggravated by his service-connected coronary artery disease sufficient for the Board to adjudicate such claims.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service and treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with 38 U.S.C.A. §§ 5103, 5103A would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Abdominal Aortic Aneurysm Claim

The Veteran contends that his service-connected coronary artery disease has caused or aggravated his abdominal aortic aneurysm.  During his July 2016 Board hearing, the Veteran, through his representative, indicated that they did not understand how coronary artery disease could not be related to abdominal aortic aneurysm, because coronary artery disease restricted blood flow and caused blockages, which deteriorated the lining of the aortic walls.  The representative argued that over time the blockage can create that aneurysm, and that coronary artery disease contributed to aorta weakness.  

VA and private medical records generally document that the Veteran was first diagnosed with an abdominal aortic aneurysm decades after his February 1968 separation from service in the early 2000s.  He initially had an abdominal aortic aneurysm repair in 2007, but in recent years has had an abdominal aortic aneurysm recurrence above the repair site.  (November 2002 St. Alphonsus Regional Medical Center record, August 2013 VA medical record).  As such, the Board finds that the Veteran's currently has an abdominal aortic aneurysm.  The question before the Board is whether such disorder was caused or aggravated by his service-connected coronary artery disease. 

In this case, the Veteran's original claim, Notice of Disagreement, and Substantive Appeal, as well as, his hearing testimony, make it clear that he contends that his abdominal aortic aneurysm is due to his service-connected coronary artery disease.  He has not contended, and the evidence does not suggest, that his abdominal aortic aneurysm had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 states that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

VA and private medical records generally document complaints of, or treatment for, an abdominal aortic aneurysm.  However, such records do not include any medical opinions on the etiology of such disorder.

In June 2012, the Veteran underwent a VA examination to address the abdominal aortic aneurysm claim.  The VA medical opinion is the only medical opinion by a physician of record addressing the Veteran's claim.  The VA examiner noted the Veteran's reported medical history of an aortic aneurysm developing in the early 2000s, subsequently receiving surgery, and the development of a new one more proximally in the abdominal aorta.   

The June 2012 VA examiner opined that an aortic aneurysm may develop concurrently with or independent of coronary artery disease and other peripheral vascular disease.  However, he found that aortic aneurysm was not caused by or due to coronary artery disease.  The examiner explained that while ventricular aneurysms are commonly related to coronary artery disease, as they typically occur in scarred areas of dead myocardium after a myocardial infarction, the mechanism of pathogenesis and development of ventricular aneurysm was very separate from that of aortic or other vascular aneurysms. In contrast, the development of aortic aneurysm, such as the Veteran's, was not caused by or related to the ventricular aneurysm related to coronary artery disease.  He explained that the weight of the
medical literature did not support coronary artery disease causing or aggravating aortic aneurysm.  The VA examiner further noted the development of aortic aneurysms were not caused by, related to, or aggravated by ventricular aneurysm related to coronary artery disease.

The VA examiner indicated consideration of the Veteran's medical history, including claims file review, an interview with and physical examination of the Veteran, and a review of medical literature in forming his medical opinion.  The Board accepts this opinion as probative of the medical nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

In September 2013, the Veteran submitted a copy of an internet article from emedicinehealth.com, which noted that aortic aneurism developed from a weakness in the wall of the aorta, and documented multiple possible causes of aortic aneurism, including atherosclerosis (which causes clogged or damaged artery and was a common cause of heart disease).  He also submitted an article from MayoClinic.com, which indicated that "[a]lthough the exact cause of abdominal aortic aneurysm is unknown, a number of factors may play a role" and noted multiple possible factors, including atherosclerosis.  He further submitted a Medicine.Net.com article that indicated that the most common cause of aortic aneurysms is arteriosclerosis.

As to the internet articles, the Court of Appeals for Veterans Claims held that a medical article or treatise, standing alone, may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board finds that the articles in question do not provide the necessary degree of certainty to be probative.  The articles discussed generalities, noting multiple possible causes of aortic aneurism, including weakness in the wall at birth or due to various other medical conditions.  More importantly, to the extent the Veteran uses the articles to relate atherosclerosis or arteriosclerosis as a possible cause of abdominal aortic aneurysm; the question here is whether the service-connected coronary artery disease is the cause of abdominal aortic aneurysm.  As indicated in the MayoClinic.com article submitted by the Veteran, neither arteriosclerosis nor atherosclerosis is the same thing as coronary artery disease.  None of the articles provided by the Veteran set out a relationship between coronary artery disease and abdominal aortic aneurysm.  The Board thus finds that the internet articles are less probative than the June 2012 VA examiner's opinion.

The Veteran and his representative have also provided opinions as to the causal relationship between the abdominal aortic aneurysm and coronary artery disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to his service-connected coronary artery disease, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Neither the Veteran nor his representative has indicated any specialized medical knowledge from which he based his medical opinion.   The Board finds such lay statements are not competent or probative as to the etiology of the claimed abdominal aortic aneurysm.  

The Board finds that the June 2012 VA examination is the only competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner further demonstrated the greatest knowledge of the Veteran's specific condition and medical interplay between the claimed abdominal aortic aneurysm and his actually service-connected disability of coronary artery disease.  Consequently, the Board assigns the greatest probative value to that negative opinion.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for abdominal aortic aneurysm, as secondary to his service-connected coronary artery disease, is denied.  


ORDER

Service connection for abdominal aortic aneurysm, as secondary to service-connected coronary artery disease, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


